  Exhibit 10.15

 
AMENDMENT NO. 1 TO STOCK OPTION AGREEMENTS
Issued Pursuant to the 2000 Long-Term Incentive Plan
___________________________________


This Amendment No. 1 to Stock Option Agreements (this "Amendment") is made and
entered into on March 8, 2016 between CytRx Corporation, a Delaware corporation
(the "Company"), and the undersigned (the "Holder") in order to amend as set
forth in this Amendment the following Stock Option Agreements (collectively, the
"Original Option Agreements") between the Company and the Holder: (a) the Stock
Option Agreement made to the Holder dated June 16, 2006 pursuant to the
Company's 2000 Long-Term Incentive Plan (as amended from time to time, the "2000
Plan"); (b) the Stock Option Agreement made to the Holder dated April 18, 2007
pursuant to the 2000 Plan; (c) the Stock Option Agreement made to the Holder
dated November 21, 2008 pursuant to the 2000 Plan;


NOW, THEREFORE, for good and valuable consideration, the Company and the Holder
hereby agree as follows:
1.            DEFINED TERMS.  Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the respective Original
Option Agreements.  References in the Original Option Agreements to this
"Agreement," this "Option Agreement" or like terms mean the Original Option
Agreements as amended by this Amendment.
2.            VESTING.  Section 2, "Vesting of Option," of the Original Option
Agreements is hereby amended to read in its entirety as follows:
"2. Vesting of Option.      Subject to acceleration of vesting as provided in
the Plan and to the limitations contained herein, your option shall vest (become
exercisable) as provided in your Notice of Award; provided, that your option
shall immediately vest in full upon FDA marketing approval of the Company's lead
product candidate, aldoxorubicin; and provided further, that your option shall
immediately vest in full upon the termination of your employment on or after
March 8, 2016 (i) by the Company without 'Cause' or upon your resignation with
'Good Reason' (as each such term is defined in the Fourth Amended and Restated
Employment Agreement, dated May 10, 2012 (the "Original Employment Agreement"),
as amended in separate amendments dated May 10, 2014, January 1, 2015 and March
8, 2016 between the Company and you) or (ii) due to your death or by the Company
by reason of your 'Disability' (as defined in the Original Employment
Agreement)."
3.            TERM.  Section 3, "Period of Option and Limitations on Right to
Exercise" of the Original Option Agreements is hereby amended to read in its
entirety as follows:
"3. Period of Option and Limitations on Right to Exercise.  You may not exercise
your option before the commencement of its term or after its term expires. The
term of your option commences on the Date of Grant and expires at 5:00 P.M.,
Pacific Time, on the day immediately prior to the tenth anniversary of the Date
of Grant, subject to earlier termination as provided in the Plan in the event of
termination of your Service for 'Cause' (as defined in the Original Employment
Agreement); provided, that in the event of the termination of your employment
(1) by the Company without 'Cause' or by reason of your "Disability' (as defined
in the Original Employment Agreement), (2) upon your resignation with 'Good
Reason' (as defined in the Original Employment Agreement) or (3) due to your
death or by the Company by reason of your "Disability" as defined in the
Original Employment Agreement, your option shall remain exercisable thereafter
for its full term."


4.            CONTROL. Section 11, "Plan Controls," of the Original Option
Agreements is hereby amended to read in its entirety as follows:
"11. Plan Controls.       The terms contained in the Plan are incorporated into
and made a part of this Option Agreement and this Option Agreement shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Option Agreement, the provisions of the Plan shall be controlling and
determinative; provided, however, that the accelerated vesting and exercise
period set forth in the foregoing amendments to Sections 2 and 3 of this Option
Agreement shall prevail over any contrary provision in the Plan and over any
other provision of the Original Option Agreement."
5.            NO OTHER AFFECT.  Except as modified hereby, the Original Option
Agreements shall not be affected by this Amendment and shall continue in effect
in accordance with their terms.
6.            MISCELLANEOUS.  This Amendment may be exercised in counterparts,
which together shall constitute a single instrument.  A facsimile, PDF or other
electronic signature to this Amendment shall have the same force and effect as
an original signature.


[Signature Page Follows]

--------------------------------------------------------------------------------



The parties have executed this Amendment.
 

 CYTRX C ORPORATION      HOLDER:            
/s/ JOHN Y. CALOZ
   
/s/ STEVEN A. KRIEGSMAN
 
John Y. Caloz
   
Steven A. Kriegsman
 
Chief Financial Officer
   
 
 

 
 
 
 
[Execution Page to Amendment No. 1 to Stock Option Agreement Issued Pursuant to
the 2000 Plan]

 







